                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION


CRAYTONIA BADGER                                           CIVIL ACTION NO. 19-0986

                                                           SECTION P
VS.
                                                           JUDGE TERRY A. DOUGHTY

3RD JUDICIAL DISTRICT COURT                                MAG. JUDGE KAREN L. HAYES

                                         JUDGMENT

       The Report and Recommendation [Doc. No. 16] of the Magistrate Judge having been

considered, no objections thereto having been filed, and finding that same is supported by the

law and the record in this matter,

       IT IS ORDERED, ADJUDGED, AND DECREED that Petitioner Craytonia Badger’s

Petition is DISMISSED WITHOUT PREJUDICE AS MOOT.

       MONROE, LOUISIANA, this 10th day of March, 2020.



                                                  ______________________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
